644 S.E.2d 363 (2007)
STATE of North Carolina
v.
DESPERADOS, INC. and Cynthia L. Perez.
No. 629A06.
Supreme Court of North Carolina.
March 8, 2007.
John G. Barnwell, Assistant Attorney General, Seth Edwards, District Attorney, for State of NC.
Jeffrey S. Miller, for Desperados & Perez.

ORDER
Upon consideration of the petition filed by Attorney General on the 20th day of December 2006 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 8th day of March 2007."
Justice HUDSON recused.